UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q/A (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-54267 YaFarm Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 20-5156305 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 197 Route 18 South (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code(732) 658-4280 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No X. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes XNo 1 Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 18 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes No Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 15, 2011, there were 10,000,000 shares of common stock, $0.001 par value, issued and outstanding. EXPLANATORY NOTE: This amendment is being filed to include the required XBRL exhibits for the applicable reporting period.See Item 6. Exhibits. 2 ITEM 6Exhibits (a)Exhibits 2.1 (1) Reorganization and Stock Purchase Agreement dated as of July 31, 2006, between the Company and YaFarm Group, LLC 3.1 (1) Certificate of Incorporation of YaFarm Technologies, Inc., filed on June 16, 2006 3.2 (1) Certificate of Amendment of Certificate of Incorporation of YaFarm Technologies, Inc., filed on June 28, 2006 3.3 (1) Bylaws of YaFarm Technologies, Inc. 31.1 (2) Rule 13a-14(a)/15d-14(a) Certification of Chief Executive Officer 31.2 (2) Rule 13a-14(a)/15d-14(a) Certification of Chief Financial Officer 32.1 (2) Chief Executive Officer Certification Pursuant to 18 USC, Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 (2) Chief Financial Officer Certification Pursuant to 18 USC, Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema 101. CAL XBRL Taxonomy Extension Calculation Linkbase 101. DEF XBRL Taxonomy Extension Definition Linkbase 101. LAB XBRL Taxonomy Extension Label Linkbase 101. PRE XBRL Taxonomy Extension Presentation Linkbase Incorporated by reference from our Registration Statement on Form SB-2, filed with the Commission on February 16, 2007. Incorporated by reference to Form 10-Q for the period ended June 30, 2011, filed with the Commission on August 15, 2011. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 9134, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. YaFarm Technologies, Inc. Dated: September 14, 2011 By: /s/Zhiguang Zhang Zhiguang Zhang 4
